NO.
12-07-00326-CR
NO. 12-07-00327-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
CURTIS ANTONIO DAVIS,           §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW NO. 3 OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM




            Appellant
Curtis Antonio Davis attempts to appeal from an order denying his “Motion to Recall
Judgment to Perfect Appeal.”  As a
general rule, an appeal in a criminal case may be taken only from a judgment of
conviction.  See Workman v.
State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447 (Tex. Crim.
App.1961).  However, this rule has
certain narrow exceptions.  See Wright
v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.) (listing
exceptions).  The order Appellant
complains of is not a judgment of conviction, nor does it fall within any
exception to the general rule.  Therefore,
we have no jurisdiction over the appeals. 

            On September
5, 2007, this court notified Appellant that the information received in these
appeals did not include a final judgment or other appealable order and
therefore did not show the jurisdiction of this court.  See Tex.
R. App. P. 37.2.  Appellant was
further notified that the appeals would be dismissed unless the information was
amended on or before October 5, 2007 to show the jurisdiction of this
court.  See Tex. R. App. P. 44.3.  This deadline has now passed, and Appellant
has neither shown the jurisdiction of this court or otherwise responded to its
September 5, 2007 notice.  Accordingly,
the appeals are dismissed for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion delivered October 11,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)